           Case 3:14-cv-03264-JD Document 2714-3 Filed 09/08/20 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN FRANCISCO DIVISION

11

12   IN RE CAPACITORS ANTITRUST                             Master File No. 3:17-md-02801-JD
     LITIGATION
13                                                          Civil Action No. 3:14-cv-03264-JD
     THIS DOCUMENT RELATES TO: ALL
14                                                          [PROPOSED] ORDER GRANTING
     DIRECT PURCHASER ACTIONS                               DIRECT PURCHASER CLASS’S MOTION
15                                                          FOR FINAL APPROVAL OF CLASS
                                                            ACTION SETTLEMENTS WITH
16                                                          DEFENDANTS AVX, ELNA, HOLY STONE,
                                                            KEMET, PANASONIC, SHINYEI, SHIZUKI
17                                                          AND TAITSU

18

19          On July 24, 2020, the Direct Purchaser Class (the “Class”) filed a Motion for Final Approval of
20   Class Action Settlement with AVX Corporation (“AVX”); ELNA Co., Ltd. and ELNA America Inc.
21   (collectively, “ELNA”); Holy Stone Enterprise Co., Ltd., Milestone Global Technology, Inc. (D/B/A
22   HolyStone International) and Vishay Polytech Co., Ltd. (collectively, “Holy Stone”); KEMET
23   Corporation and KEMET Electronics Corporation (collectively, “KEMET”); Panasonic Corporation,
24   Panasonic Corporation of North America, SANYO Electric Co., Ltd., and SANYO North America
25   Corporation (collectively “Panasonic”); Shinyei Kaisha, Shinyei Technology Co., Ltd., Shinyei
26   Capacitor Co., Ltd. and Shinyei Corporation of America, Inc. (collectively, “Shinyei”); Shizuki Electric
27   Co., Inc. (“Shizuki”); and Taitsu Corporation and Taitsu America, Inc. (collectively “Taitsu”; AVX,
28

30   Master File No. 3:17-md-02801-JD
     Civil Action No. 3:14-cv-03264-JD         1
31       [PROPOSED] ORDER GRANTING DPC’S MOTION FOR FINAL APPROVAL OF CLASS
                                       ACTION SETTLEMENTS
           Case 3:14-cv-03264-JD Document 2714-3 Filed 09/08/20 Page 2 of 7



 1   ELNA, Holy Stone, KEMET, Panasonic, Shinyei, Shizuki, and Taitsu collectively, the “Settling

 2   Defendants”). MDL ECF No. 1360.

 3          The Court, having reviewed the motion; the Settlement Agreements; the declarations of Joseph

 4   R. Saveri and Kendall S. Zylstra and the exhibits thereto; the pleadings and other papers on file in this

 5   action, and the arguments of counsel and the parties at the hearing held on September 17, 2020, and

 6   having presided over this case since its inception, hereby finds that final approval of the Settlements

 7   should be GRANTED.

 8          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

 9          1.      The Court has jurisdiction over the subject matter of the Action and over all parties to
10   the Settlement Agreements, including all members of the Class.

11          2.      For purposes of this Order, except as otherwise set forth herein, the Court adopts and

12   incorporates the definitions contained in the Settlement Agreements. MDL ECF No. 1360.

13          3.      In light of the Court’s order dated November 14, 2018 (ECF No. 2231), certifying the

14   Direct Purchaser Class pursuant to Fed. R. Civ. P. 23(a) and (b)(3), the Court’s order dated February 28,

15   2019 (ECF No. 2282) approving the Settlement Class’s plan for notice of pendency of class action, the

16   exclusion notices received during the opt-out period by the order, and the now proposed Settlements in

17   this Action, the Settlement Class is defined as follows:

18                  All persons (including individuals, companies, or other entities) that
                    purchased Capacitors (including through controlled subsidiaries, agents,
19                  affiliates or joint ventures) directly from any of the Defendants, their
                    subsidiaries, agents, affiliates or joint ventures from January 1, 2002 to
20                  December 31, 2013 (the “Class Period”), and such persons are: (a) inside
                    the United States and were billed or invoiced for capacitors by one or more
21                  Defendants during the Class Period (i.e., where capacitors were “billed to”
                    persons within the United States); or (b) outside the United States and were
22                  billed or invoiced for capacitors by one or more Defendants during the
                    Class Period, where such capacitors were imported into the United States
23                  by one or more Defendants (i.e., where the capacitors were “billed to”
                    persons outside the United States but “shipped to” persons within the
24                  United States).

25                  Excluded from the Settlement Class are: (1) Defendants (and their
                    subsidiaries, agents, and affiliates); (2) shareholders holding more than
26                  10% equity interest in Defendants; (3) each member of the Settlement
                    Class that timely requests exclusion by “opting out”; (4) governmental
27                  entities; and (5) the judges and chambers staff in this case, including their
                    immediate families.
28

30   Master File No. 3:17-md-02801-JD
     Civil Action No. 3:14-cv-03264-JD         2
31       [PROPOSED] ORDER GRANTING DPC’S MOTION FOR FINAL APPROVAL OF CLASS
                                       ACTION SETTLEMENTS
           Case 3:14-cv-03264-JD Document 2714-3 Filed 09/08/20 Page 3 of 7



 1          4.      The persons or entities identified in the “Summary of Entities Requesting Exclusion,”

 2   attached hereto as Exhibit A, have validly requested exclusion from the Settlement Class and,

 3   therefore, are excluded, except that (1) Blackberry Ltd. requested to be excluded only with respect to

 4   the Settlements with ELNA, Holy Stone and Panasonic (2) Hon Hai and its related entities requested to

 5   be excluded only with respect to the Settlement with Panasonic; and (3) Plexus Corp. and its related

 6   entities requested to be excluded only with respect to the Settlements with ELNA and Panasonic. Such

 7   persons or entities, and only such persons or entities, are not included in or bound by this Order with

 8   respect to the Settling Defendants from whose settlements they have requested exclusion. Such persons

 9   or entities are not entitled to any recovery of the settlement proceeds obtained through the Settlement
10   Agreements with respect to the Settling Defendants from whose settlements they have requested

11   exclusion.

12          5.      Also excluded from the Settlement Class are those that excluded themselves in

13   accordance with the terms of the 2019 Notice of Certification of Class of Direct Purchasers of

14   Capacitors.

15          6.      Pursuant to Federal Rule of Civil Procedure 23(g), the Court has previously appointed

16   the Joseph Saveri Law Firm, Inc. as Lead Class Counsel.

17          7.      The notice to the members of the Settlement Class is the best notice practicable under

18   the circumstances, including individual notice to all members of the Settlement Class who could be

19   identified through reasonable efforts. The notice met the requirements of due process and provided due

20   and adequate notice of those proceedings and of the matters set forth therein, including the proposed

21   settlements set forth in the Settlement Agreements, to all persons entitled to such notice, and said notice

22   fully satisfied the requirements of Rules 23(c)(2) and 23(e)(1) of the Federal Rules of Civil Procedure

23   and the requirements of due process.

24          8.      The Court further finds that the Class provided notice to the Settlement Class satisfying

25   the requirements of In re Mercury Interactive Corp. Sec. Litig., 618 F.3d 988, 995 n.2 (9th Cir. 2010);

26   the Northern District of California’s Procedural Guidelines for Class Action Settlement; and the notice

27   program approved by the Court in its July 10, 2020 order granting preliminary approval. MDL ECF

28

30   Master File No. 3:17-md-02801-JD
     Civil Action No. 3:14-cv-03264-JD         3
31       [PROPOSED] ORDER GRANTING DPC’S MOTION FOR FINAL APPROVAL OF CLASS
                                       ACTION SETTLEMENTS
           Case 3:14-cv-03264-JD Document 2714-3 Filed 09/08/20 Page 4 of 7



 1   Nos. 1340, 1340-1, 1340-2. Notice having been duly given, no Settlement Class members objected to

 2   the settlements.

 3          9.      The Court finds that the Settling Defendants have satisfied their obligations to provide

 4   notice under the Class Action Fairness Act, 28 U.S.C.A. § 1715.

 5          10.     Without affecting the finality of the Judgments in any way, this Court hereby retains

 6   continuing jurisdiction over: (a) the Settlements and Settlement Agreements, including all future

 7   proceedings concerning the administration, interpretation, consummation, and enforcement of the

 8   Settlement Agreements; (b) disposition of the Settlement Fund; (c) hearing and determining

 9   applications by Lead Class Counsel for attorneys’ fees, costs, expenses, interest, and incentive awards;
10   (d) hearing and ruling on any matters relating to the plan of allocation of settlement proceeds; and

11   (e) all parties to the Action and Releasors for the purpose of enforcing and administering the Settlement

12   Agreements and the mutual releases and other documents contemplated by, or executed in connection

13   with the Settlement Agreements.

14          11.     The Court hereby finally approves and confirms the settlements set forth in the

15   Settlement Agreements and finds that said settlements are, in all respects, fair, reasonable, and adequate

16   to the Class pursuant to Rule 23 of the Federal Rules of Civil Procedure.

17          12.     Disputes regarding the plan of allocation raised by Cisco Systems, Inc. and Aptiv

18   Services US, LLC fka Delphi Automotive LLP can be resolved by reference to a special master if

19   necessary.

20          13.     This Court hereby dismisses on the merits and with prejudice the Action in favor of

21   Settling Defendants, with all parties to bear their own costs and attorneys’ fees.

22          14.     Settling Defendants are hereby and forever released and discharged with respect to the

23   Released Claims as defined in the Settlement Agreements. MDL ECF No. 1360.

24          15.     The Court finds, pursuant to Rules 54(a) and (b) of the Federal Rules of Civil Procedure,

25   that Final Judgments of Dismissal with prejudice as to Settling Defendants (“Judgments”) should be

26

27

28

30   Master File No. 3:17-md-02801-JD
     Civil Action No. 3:14-cv-03264-JD         4
31       [PROPOSED] ORDER GRANTING DPC’S MOTION FOR FINAL APPROVAL OF CLASS
                                       ACTION SETTLEMENTS
           Case 3:14-cv-03264-JD Document 2714-3 Filed 09/08/20 Page 5 of 7



 1   entered and further finds that there is no just reason for delay in the entry of the Judgments, as Final

 2   Judgments, in accordance with the terms of the Settlement Agreements.

 3

 4          IT IS SO ORDERED.

 5

 6    Dated: __________________

 7

 8                                                                   HON. JAMES DONATO
                                                                    United States District Judge
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30   Master File No. 3:17-md-02801-JD
     Civil Action No. 3:14-cv-03264-JD         5
31       [PROPOSED] ORDER GRANTING DPC’S MOTION FOR FINAL APPROVAL OF CLASS
                                       ACTION SETTLEMENTS
Case 3:14-cv-03264-JD Document 2714-3 Filed 09/08/20 Page 6 of 7




  EXHIBIT A
             Case 3:14-cv-03264-JD Document 2714-3 Filed 09/08/20 Page 7 of 7




                             Summary of Entities Requesting Exclusion
Entities Requesting Exclusion from the Round 4 Settlements
      Requesting Entity       Entity/Affiliate with Record of Transactions            Location
 Dell Technologies, Inc.     Dell Computer Corporation                       Round Rock, TX
                             EMC Corporation                                 Hopkinton, MA
                             Wyse Technology                                 Round Rock, TX
 Microsoft Mobile/Nokia      Microsoft Mobile                                Redmond, WA
                             Nokia                                           Naperville, IL
                             Nokia                                           San Diego, CA


Entities Requesting Partial Exclusion (ELNA)
 Blackberry Ltd.             Blackberry Corporation                          Pleasanton, CA
 Plexus Corp. /              Electronic Assembly Corporation                 Neenah, WI
 Electronic Assembly Corp.   Plexus Corporation                              Neenah, WI
                             Plexus                                          Nampa, ID
                             Plexus Corp                                     Appleton, WI
                             Plexus Corp                                     Neenah, WI
                             Plexus Services Corp - N                        Neenah, WI
                             Plexus Int Sales & Logistics                    Neenah, WI


Entities Requesting Partial Exclusion (Holy Stone)
 Blackberry Ltd.             Blackberry Corporation                          Pleasanton, CA


Entities Requesting Partial Exclusion (Panasonic)
 Blackberry Ltd.             Blackberry Corporation                          Pleasanton, CA
 Hon Hai/Foxconn/CTI         Hon Hai                                         Houston, TX
                             NSG Technology / Foxconn                        San Jose, CA
                             Competition Team Ireland                        San Jose, CA
 Plexus Corp. /              Electronic Assembly Corporation                 Neenah, WI
 Electronic Assembly Corp.   Plexus Corporation                              Neenah, WI
                             Plexus                                          Nampa, ID
                             Plexus Corp                                     Appleton, WI
                             Plexus Corp                                     Neenah, WI
                             Plexus Services Corp - N                        Neenah, WI
                             Plexus Int Sales & Logistics                    Neenah, WI
